DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of claims 1 and 11 filed on January 6, 2021 has been entered and considered by examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massard (U.S. Patent Pub. No. 2016/0178890) in view of Bae et al (U.S. Patent No. 5,535,028; already of record) and in view of Hara et al (U.S. Patent No. 6,046,790; already of record).

Regarding claim 1, Massard discloses a microfluidic device (70) comprising: 
a pixel electrode backplane (10) comprising: 
a plurality of scan lines (92); 
a plurality of gate lines (88); 
a plurality of storage capacitors (Cs); 
a plurality of thin film transistors (transistor TFT), (fig. 4, [0060-0063]); and 
a plurality of rectangle propulsion electrodes (32’) having a dielectric coating  (30’) over the plurality of rectangle propulsion electrodes (32’) and a first hydrophobic layer (50) disposed on the dielectric coating (30’), and each rectangle propulsion electrode (32’) being operatively coupled to a storage capacitor (Cs) and a thin film transistor (transistor TFT), wherein the voltage potential of each rectangle propulsion electrode is controllable with only one scan line (92) and only one gate line (88), (figs. 1a, 1b and 4, [0029, 0033, 0034 and 0063-0064]); 
fig. 1a), [0016 and 0024-0025]; and 
a spacer (16) disposed between the pixel electrode backplane (10) and the light- transmissive electrode (32), (fig. 1a, [0015, 0017 and 0028]), 
wherein the microfluidic device is configured to move aqueous droplets (fluid 20) between rectangular propulsion electrodes (32’) (i.e. this electrode may be common to all elements, when they are fluidly interconnected by and share the second fluid, uninterrupted by walls), (fig. 1a, [0026]).

	However, Massard does not mention a hexagonal electrode.
	In a similar field of endeavor, Bae teaches a plurality of hexagonal electrodes (47), the hexagonal electrodes (47) being arranged in a honeycomb structure (i.e. honeycomb-shaped), and each hexagonal electrode (47) being operatively coupled to a storage capacitor (49) and a thin film transistor (14 and 15), wherein the voltage potential of each hexagonal electrode (47) is controllable with only one scan line (42n) and only one gate line (43n), (figs. 1 and 4, col. 5, lines 10-47).
	Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Massard, by specifically providing the hexagonal electrodes, as taught by Bae, for the purpose of having an optimum aperture efficiency (col. 2, lines 24-26).


	In a similar field of endeavor, Hara teaches a plurality of storage capacitors (Cs) having a capacitance greater than 0.5 pF (i.e. range from 0.4 pF to 2 pF), (col. 25, lines 1-8).
	Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Massard in view of Bae, by specifically providing the capacitance range from 0.4pF to 2pF, as taught by Hara, for the purpose of having a broader range for the storage capacitance.

	Regarding claim 2, Massard discloses wherein the plurality of scan lines (92) is coupled to a scan controller (74), and the plurality of gate lines (88) is coupled to a gate controller (76), (fig. 4, [0062]).

	Regarding claim 3, Massard discloses wherein the pixel electrode backplane (10) is substantially rectangular in shape, and the scan controller (74) is disposed along a first edge (top edge) of the pixel electrode backplane and the gate controller (76) is disposed along a second edge (left edge) of the pixel electrode backplane, (figs. 1a and 4, [0015 and 0062]).

	Regarding claim 4, Bae discloses wherein the gate lines (43n) are routed parallel to the edges of the hexagonal propulsion electrodes (47), (fig. 4, col. 5, lines 14-31).
(col. 2, lines 24-26).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massard in view of Bae in view of Hara and in view of Okada (U.S. Patent Pub. No. 2016/0178763; already of record).

	Regarding claim 5, Bae discloses everything as specified above in claim 4.  However, Massard in view of Bae and in view of Hara does not mention the scan lines are routed perpendicular to the gate lines. 
	In a similar field of endeavor, Okada teaches wherein the scan lines (3) are routed perpendicular to the gate lines (101), (fig. 2, [0067]). 
	Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Massard in view of Bae and in view of Hara, by specifically providing the scan lines to be perpendicular to the gate lines, as taught by Okada, for the purpose of having a radiograph detection device that can suppress image artifacts, [0029].

Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massard in view of Xu et al (U.S. Patent Pub. No. 2017/0236474; already of record) and in view of Hara.

Regarding claim 11, Massard discloses a microfluidic device (70) comprising: 
a pixel electrode backplane (10) comprising: 
a plurality of scan lines (92); 
a plurality of gate lines (88); 
a plurality of storage capacitors (Cs); 
a plurality of thin film transistors (transistor TFT), (fig. 4, [0060-0063]); and 
(figs. 1a, 1b and 4, [0029, 0033, 0034 and 0063-0064]); 
a light-transmissive electrode (32) having a second hydrophobic layer (28) disposed on the light-transmissive electrode (i.e. hydrophobic layer 28 is disposed on electrode 32 from an upside-down view of fig. 1a), [0016 and 0024-0025]; and 
a spacer (16) disposed between the pixel electrode backplane (10) and the light- transmissive electrode (32), (fig. 1a, [0015, 0017 and 0028]), 
wherein the microfluidic device is configured to move aqueous droplets (fluid 20) between rectangular propulsion electrodes (32’) (i.e. this electrode may be common to all elements, when they are fluidly interconnected by and share the second fluid, uninterrupted by walls), (fig. 1a, [0026]).

	However, Massard does not mention a triangular electrode.
In a similar field of endeavor, Xu teaches a plurality of triangular electrodes (13), each triangular electrode being operatively coupled to a thin film transistor (15), wherein four triangular electrodes are arranged as a square (four subpixels 13 together make the square pixel 14) and the voltage potential (i.e. data signal output from data lines 17) of each triangular electrode is controllable with only one scan line (17) and only one gate line (161 or 162), (figs. 2 and 5, [0031-0033 and 0035-0043]). 
	Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Massard, by specifically providing the triangular electrodes, as taught by Xu, for the purpose of improving the transmission ratio of the array substrate [0024].	

However, Massard in view of Xu does not mention the capacitance greater than 0.5 pF.
	In a similar field of endeavor, Hara teaches a plurality of storage capacitors (Cs) having a capacitance greater than 0.5 pF (i.e. range from 0.4 pF to 2 pF); and
	each pixel electrode (11) being operatively coupled to a storage capacitor (12) and a thin film transistor (28), (fig. 3, col. 24, lines 42-53 and col. 25, lines 1-8).
	Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Massard in view of Xu, by specifically providing the capacitance range from 0.4pF to 2pF, as taught by Hara, for the purpose of having a broader range for the storage capacitance.

	Regarding claim 12, Massard discloses wherein the plurality of scan lines (92) is coupled to a scan controller (74), and the plurality of gate lines (88) is coupled to a gate controller (76), (fig. 4, [0062]).

	Regarding claim 13, Massard discloses wherein the pixel electrode backplane (10) is substantially rectangular in shape, and the scan controller (74) is disposed along a first edge (top edge) of the pixel electrode backplane and the gate controller (76) is disposed along a second edge (left edge) of the pixel electrode backplane, (figs. 1a and 4, [0015 and 0062]).

	Regarding claim 14, Xu discloses wherein the gate lines (161 and 162) are routed parallel to the edges of the triangular electrodes (13), (fig. 5, [0033-0037]). 
	Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Massard, by specifically providing the triangular electrodes, as taught by Xu, for the purpose of improving the transmission ratio of the array substrate [0024].	

	Regarding claim 15, Xu discloses wherein the scan lines (17) are routed perpendicular to the gate lines (161 and 162), (fig. 5, [0037]). 
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Massard, by specifically providing the scan lines routed perpendicular to the gate lines, as taught by Xu, for the purpose of improving the transmission ratio of the array substrate [0024].	

	Regarding claim 16, Xu discloses wherein the scan lines (17) are routed parallel to the edges of the triangular propulsion electrodes (13), (fig. 5, [0033 and 0037]). 
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Massard, by specifically providing the triangular electrodes, as taught by Xu, for the purpose of improving the transmission ratio of the array substrate [0024].	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of amendment, the reference of Massard has been added for new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573.  The examiner can normally be reached on Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONG D PHAM/Primary Examiner, Art Unit 2691